Citation Nr: 9928326	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-13 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral flat 
feet.

2.  Entitlement to an increased evaluation for a disability 
of the lumbar spine, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an compensable evaluation for a disability 
of the cervical spine. 

4.  Entitlement to a compensable evaluation for tinnitus.

5.  Entitlement to an increased evaluation for rhinosinusitus 
with asthma, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to August 
1995.

This matter comes before the Board of Veterans' Appeals (the 
Board) from an April 1996 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied service connection for flatfoot and granted service 
connection for tinnitus, a disability of the lumbar spine, a 
disability of the cervical spine and for rhinosinusitis with 
asthma.  Although other claims were addressed in the April 
1996 rating action, the five issues listed on the first page 
of this decision the only ones specifically identified by the 
veteran in the July 1996 Notice of Disagreement.  A Statement 
of the Case was issued in August 1996.  A substantive appeal 
was filed in October 1996. 


FINDINGS OF FACT

1.  The veteran's bilateral pes planus was identified on 
enlistment physical examination and clearly preexisted his 
active military service.

2.  Medical evidence of record demonstrates that the 
veteran's bilateral pes planus underwent a permanent increase 
in disability during service.

3.  The veteran's disability of the lumbar spine is 
characterized by complaints of pain and muscle spasms, 
without objective evidence of limitation of motion, weakness, 
fatigability, other functional loss  or arthritis.

4.  The veteran's disability of the cervical spine is 
characterized by complaints of daily pain, without objective 
evidence of limitation of motion, weakness, fatigability, 
other functional loss or arthritis.

5.  The veteran has recurrent tinnitus.

6.  The veteran's service-connected respiratory disorder is 
treated on a daily basis with inhalational bronchodilator 
therapy.  Pulmonary function testing has been essentially 
normal.


CONCLUSIONS OF LAW

1.  The veteran's preexisting bilateral pes planus was 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1137, 1153 (West 1991); 38 C.F.R. § 3.303, 3.304, 
3.306 (1998).

2.  The requirements for a rating of in excess of 10 percent 
for a disability of the lumbar spine have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a Diagnostic 
Code 5292 (1998).

3.  The requirements for a compensable rating for a 
disability of the cervical spine have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Code 5290 (1998).

4.  The criteria for a 10 percent rating for bilateral 
tinnitus have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.87a, Diagnostic Code 6260 (1998); 64 Fed. Reg. 
25202-25210 (May 11, 1999), to be codified at 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (1999).

5.  The criteria for a disability rating of 30 percent for 
rhinosinusitis with asthma have been met.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Codes 6600, 
6602 (1996); 38 C.F.R. § 4.96, 4.97, Diagnostic Codes 6600, 
6602 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
pes planus.  She is also seeking increased disability ratings 
for four disabilities.  In the interest of clarity, these 
issues will be discussed separately.

The threshold question in every case is whether each claim 
presented is well-grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The statutory duty 
to assist an appellant in the development of his claim does 
not arise unless and until a well-grounded claim is 
presented.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

1.  Entitlement to service connection for bilateral flat 
feet.

Relevant law and regulations

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1998).

Generally, veterans are presumed to have entered active 
service in sound condition as to their health except for 
defects noted at the time of examination for entrance into 
service.  38 U.S.C.A. § 1111 (West 1991); See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The law provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); 38 C.F.R. § 3.304(b) (1998).  The presumption 
only attaches where there has been an induction examination 
in which the disability subsequently noted was not detected.  
See Bagby, supra.

Service connection may also be established on the basis of 
aggravation of a preexisting disability.  38 U.S.C.A. §§ 
1110, 1153 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (1998).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1998).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1998).

Factual background

Service connection for bilateral pes planus was initially 
denied by rating action of April 1996.  The denial was based 
on a review of evidence which included the service medical 
records and findings made upon VA examination conducted in 
October 1995.  

The service medical records revealed that upon the enlistment 
examination conducted in April 1973, evaluation of the feet 
was abnormal and pes planus was noted.  In-service the 
veteran was treated numerous times for complaints of foot 
pain due to flat feet.  The veteran was seen in November 1981 
due to pain in the feet.  Upon medical examination conducted 
in February 1983, an evaluation of the feet was abnormal due 
to mild, bilateral pes planus.  The veteran was seen in 
February 1983 for an evaluation for orthotics.  In May 1984, 
the veteran was seen for complaints of a painful left foot.  
In October 1987, the veteran was seen due to discomfort of 
the right foot at which time the assessment was that he 
needed new orthotics.  Upon examination conducted in August 
1988, it was noted that the veteran used arch supports for 
both feet.  In August 1992, the veteran was seen due to foot 
problems, at which time an assessment of plantar fasciitis 
was made.  X-rays of the feet taken in August 1992 revealed a 
decrease in calcaneal inclination bilaterally.  The 
separation examination conducted in March 1995 revealed that 
an evaluation of the feet was normal.  Subjectively, the 
veteran noted foot trouble.  

Upon VA examination conducted in October 1995, shortly after 
service, the veteran indicated that the pain had been better 
since he had been wearing arch supports.  Examination of the 
feet showed evidence of flatfeet with no corns or calluses.  
A diagnosis of bilateral pes planus was made.  

In the substantive appeal filed by the veteran in September 
1996, he indicated that the condition of his feet 
deteriorated during service and that he needed to use 
orthotics to alleviate foot and knee pain. 

Military medical records dated in August 1996 reflected that 
the veteran was seen as a retiree for complaints of a one 
year history of bilateral foot pain and it was noted that he 
was wearing orthotics due to pes planus.  An assessment of 
pes planus by history with orthotics use by history.  X-ray 
films of the feet taken in August 1996 revealed flattening of 
the plantar arches bilaterally.


Analysis

Initially, the Board has found that the claim for entitlement 
to service connection for bilateral pes planus is well-
grounded in that his claim is plausible in accordance with 38 
U.S.C.A. § 5107(a) (West 1991).  The veteran's statements, 
the service medical records, and post-service medical 
evidence support this finding, inasmuch as the record reflect 
both treatment of the claimed condition during service and a 
current diagnosis of the claimed condition.  Additionally, 
the Board is satisfied that all available relevant evidence 
is of record and that the statutory duty to assist the 
veteran in the development of evidence pertinent to his claim 
has been met in accordance with 38 U.S.C.A. § 5107.

Once the evidence has been assembled, it is the Board's 
responsibility to weigh the evidence.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims 
(Court) stated that "a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In this case, the veteran's entrance examination in 1973 
clearly noted that he had pes planus.  The veteran has not 
presented any evidence to refute this finding. Therefore, the 
Board finds that the statutory presumption of soundness has 
been rebutted by clear and unmistakable evidence that pes 
planus existed prior to service.  See 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).

The Board turns to the question of whether this condition was 
chronically aggravated during service.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

The veteran's service medical showed that he was treated for 
pes planus on a number of occasions during his military 
career.  He was prescribed orthotics, which he evidently used 
on a continual basis.  After, service, his pes planus 
continued and was demonstrated on X-ray.

Although it is clear that the veteran had flat feet before 
service, he was found to be in acceptable physical condition.  
Moreover, it appears that his flat feet did not bother him, 
at least to the point of seeking medical help, until the 
1980's, a number of years after he entered service.  
Thereafter, he was prescribed orthotics, which appears to 
indicate that his flat feet had become chronically worse 
during service.

The Board is of course aware that on separation examination 
in 1995, an evaluation of the feet was normal.  However, flat 
feet have been identified after service, including VA 
examination findings in 1995 which showed evidence of 
flatfeet and a diagnosis of bilateral pes planus.  Medical 
records dated in August 1996 reflected that the veteran was 
wearing orthotics due to pes planus.  X-ray films of the feet 
taken in August 1996 revealed flattening of the plantar 
arches bilaterally.

All of the evidence of record in this case pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service shows that the veteran's preexisting 
bilateral pes planus went an increase in severity during 
service.  Therefore, the Board finds that the evidence 
demonstrates that the veteran's pes planus existed prior to 
service but was aggravated during service.  38 U.S.C.A.  The 
benefit sought on appeal is accordingly granted.

Increased Rating Claims

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well grounded claim for an increased 
rating of a service-connected disability, a veteran need only 
submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Proscelle, 2 Vet. App. at 631, 632; see also 
Jones v. Brown, 7 Vet. App. 134 (1994).  The veteran has 
stated that the symptoms of his service-connected 
disabilities have increased.  The Board finds that the 
veteran's claims for increased evaluations are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  It is essential that each disability be viewed in 
relation to its history, and that medical examinations are 
accurately and fully described, emphasizing limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Medical evaluation reports are to be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2.  Such evaluations also 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40.

Regulations define disabilities of the musculoskeletal system 
as "primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance."  38 C.F.R. § 4.40. Under 38 
C.F.R. § 4.40, functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
on motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled. Disabilities of the joints consist of 
reductions in the normal excursion of movements in different 
planes.  Consideration is to be given to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.  Under Deluca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying schedular criteria, may consider 
granting a higher rating in cases in which functional loss 
due to pain is demonstrated, and pain on use is not 
contemplated in the relevant rating criteria.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App.55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating, 
otherwise the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

2.  Entitlement to an increased evaluation for a disability 
of the lumbar spine, currently evaluated as 10 percent 
disabling.

Factual Background

Service connection for degenerative joint and disc disease of 
the lumbar spine was initially granted by rating action of 
April 1996, at which time a 10 percent evaluation was 
assigned under diagnostic codes 5010-5295, effective from 
September 1, 1995.  The grant was based on a review of 
evidence which included the service medical records and 
findings made upon VA examination conducted in October 1995.  

The service medical records revealed that the veteran was 
initially treated for low back problems in 1975 and that he 
was often treated for such problems thereafter.  X-ray films 
taken in 1982 showed evidence of degenerative joint disease 
and degenerative disc disease.  Upon VA examination conducted 
shortly after service, the veteran complained of low back 
pain and radiculopathy.  Range of motion testing revealed 
flexion of 75 degrees, extension of 30 degrees, and bilateral 
rotation of 35 degrees.  There was no evidence of muscle 
spasm.  There was mild tenderness over the lumbar spine.  A 
diagnosis of chronic low back pain, secondary to degenerative 
disc disease was made.  The April 1996 rating action was 
appealed.

In the substantive appeal filed by the veteran in September 
1996, he indicated that he experienced severe daily pain, 
limited motion and muscle spasms of the lumbar spine. 

Military medical records dated in August 1996 reflected that 
the veteran was seen at that time for complaints of neck and 
back pain.  In September 1996, the veteran was again seen for 
pain in the middle of the back and spasms.  Physical 
examination revealed full range of motion without tenderness.  
An assessment of muscle spasms of the back was made.  

Relevant law and regulations

The disability of the lumbar spine is currently assigned a 10 
percent evaluation under Diagnostic Codes 5295-5010.  Under 
the governing criteria applicable for Diagnostic Code 5295, a 
40 percent evaluation may be assigned for lumbosacral strain 
which is severe; with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent evaluation may be assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 10 percent evaluation is warranted for 
lumbosacral strain with characteristic pain on motion.

Under 38 C.F.R. § 4.71a, DC 5010 (1998), arthritis due to 
trauma and substantiated by X-ray findings is rated as 
degenerative arthritis under DC 5003. Under 38 C.F.R. § 
4.71(a) Diagnostic Code 5003, if degenerative arthritis is 
established by X-rays, a compensable rating may be awarded 
under three circumstances: (1) when limitation of motion 
meets the criteria in the diagnostic code(s) for the joint(s) 
affected and is objectively confirmed, such as by swelling, 
muscle spasm, or satisfactory evidence of painful motion; (2) 
when objectively confirmed limitation of motion is not 
sufficient to warrant a compensable evaluation under the 
applicable diagnostic code(s), 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995). As to 
the third circumstance, Note 1 to D.C. 5003 precludes a 
compensable rating if a compensable rating or ratings are 
assigned based on limited motion, and Note 2 precludes a 
compensable rating for disorders listed in Diagnostic Codes 
5013 through 5024.

Analysis

The most recent evidence indicates that the veteran's lumbar 
disability has been diagnosed as back spasms and chronic low 
back pain.  Such findings are comparable to the criteria 
required for a 10 percent evaluation under Diagnostic Code 
5295.  The evidence of record does not show that the veteran 
meets the criteria for a 20 percent evaluation under 
Diagnostic Code 5295.  Upon VA examination conducted in 
October 1995 there were no findings of muscle spasm nor does 
the most recent evidence reflect loss of lateral spine 
motion, unilateral, in standing position.  In fact, the most 
recent medical evidence dated in 1996 indicated that range of 
motion of the lumbar spine was full and nontender.  Although 
an assessment of muscle spasms was made in a September 1996 
medical record, the rating criteria specify that such must be 
shown upon extreme forward bending, and there is no such 
showing by the evidence.  Accordingly, an evaluation in 
excess of 10 percent is not warranted under Diagnostic Code 
5295.

The Board has considered whether other rating codes may 
provide a basis upon which an evaluation in excess of 10 
percent may be granted.  See Butts v. Brown, 5 Vet. App. 532, 
537-540 (1993).  The Board observes that the veteran's back 
disability could also be rated under Diagnostic Code 5292, 
which provides for the evaluation of limitation of motion of 
the lumbar spine.  When the limitation of motion is slight, a 
10 percent rating is provided.  When the limitation of motion 
is moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  See 38 C.F.R. Part 4, Diagnostic Code 5292.  The 
most recent medical evidence reflects that the limitation of 
the motion of the lumbar spine, to the extent that there is 
any, is not more than slight.  Accordingly, an evaluation in 
excess of 10 percent is not warranted under Diagnostic Code 
5292.

Thus, having reviewed the applicable rating criteria, the 
Board believes that the veteran is most appropriately rated 
under the criteria in 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(lumbosacral strain).  

As noted previously, in assigning disability ratings, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (1998) concerning pain 
and functional loss must be taken into consideration.  While 
the veteran has indicated that he experienced chronic pain of 
the lumbar spine, the severity of pain is not shown by this 
record to be productive of functional impairment.  In this 
regard, the evidence has shown either no or only slight loss 
of motion of the lumbar spine and no sensory, motor or gait 
abnormalities.  There is no medical evidence of record which 
indicates that any weakness or fatigability due to pain is 
present.  Moreover, the pain and discomfort caused by the 
back disability are specifically factored into the currently 
assigned 10 percent rating under Diagnostic Code 5295 which 
contemplates lumbosacral strain with characteristic pain on 
motion.

The Board has also consider the possibility of assigning a 
separate rating for arthritis.  See VAOPGPREC 23-97.  Upon 
review of the medical evidence of record, the Board finds 
that there is no current evidence of arthritis.  The most 
recent evidence dated in 1995 and 1996 did not document the 
presence of arthritis, although a history of degenerative 
joint disease of the spine was noted.  Thus, the Board finds 
that a separate rating for arthritis is not warranted.

In short, the Board has considered the applicable law and 
schedular criteria.  For the reasons and bases stated above, 
it is the conclusion of the Board that the veteran's current 
symptomatology most nearly approximates the criteria 
indicative of a 10 percent evaluation.  The preponderance of 
the evidence is accordingly against the veteran's claim as to 
this issue.  Accordingly, an evaluation in excess of 10 
percent for the disability of the lumbar spine is denied.

3.  Entitlement to an compensable evaluation for a disability 
of the cervical spine.

Factual Background

Service connection for degenerative joint and disc disease of 
the cervical spine was initially granted by rating action of 
April 1996, at which time a noncompensable percent evaluation 
was assigned under diagnostic codes 5003-5290, effective from 
September 1, 1995.  The grant was based on a review of 
evidence which included the service medical records and 
findings made upon VA examination conducted in October 1995.  
The service medical records revealed that the veteran was 
seen for complaints of neck pain in August 1994 and that in 
January 1995, X-ray films showed evidence of narrowed disc 
space and posterior spurring.  Upon VA examination conducted 
shortly after service, the veteran complained of pain after 
extension of the neck.  Physical examination revealed normal 
and painless movement.  There was normal curvature without 
tenderness or spasm.  Upper extremities showed normal 
sensation, strength and deep tendon reflexes.  A diagnosis of 
cervical strain was made.  The April 1996 rating action was 
appealed.

In the substantive appeal filed by the veteran in September 
1996, he indicated that he experienced daily pain of the 
cervical spine and discomfort while sleeping at night 

Military medical records dated in August 1996 reflected that 
the veteran was seen as a retiree for complaints of neck pain 
with extension and 70 degree turn to the left and right.  In 
September 1996, the veteran was seen for a follow-up for his 
complaints of neck pain.  There was no decrease in motion 
shown at that time. 

Analysis

The disability of the cervical spine is currently assigned a 
10 percent evaluation under Diagnostic Codes 5003-5290.  
Under the schedular criteria provided in diagnostic code 
5290, a 30 percent evaluation is warranted for severe 
limitation of motion; a 20 percent evaluation is warranted 
for moderate limitation of motion; a 10 percent evaluation is 
warranted for slight limitation of motion.  As noted above, a 
zero percent disability rating is assigned when the 
requirements for a compensable evaluation are not met.

The words "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. §§ 4.2, 4.6 (1998).

The most current medical evidence consists of a 1995 VA 
examination report and medical records dated in 1996.  The VA 
examination report indicated that the curvature of the 
cervical spine was normal, and that there was no tenderness, 
no spasms, and that movement was normal and painless.  A 
diagnosis of cervical strain was made.  Military medical 
records dated in August 1996 reflected that the veteran was 
seen at that time for complaints of neck pain with extension 
and 70 degree turn to the left and right.  In September 1996, 
the veteran was seen for a follow-up for his complaints of 
neck pain.  There was no decrease in motion shown at that 
time.  

Such findings are indicative of not even slight limitation of 
motion.  Accordingly, a noncompensable disability evaluation 
is warranted under Diagnostic Code 5290.  See 38 C.F.R. 
§ 4.31.

In assigning disability ratings relating to limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40, 4.45 (1996) 
concerning pain and functional loss must be taken into 
consideration.  Minshall v. Brown, 4 Vet. App. 195 (1993).  
The evidence as reflected by the veteran's statements and the 
most recent clinical evidence indicates that the veteran 
experiences daily neck pain.  However, upon objective 
examination conducted in 1995 neck movement was described as 
normal and painless.  Pain upon extension was noted in 1996.  
However, there is no indication that such pain causes 
limitation of motion, weakness, fatigability or any other 
functional impairment.  Accordingly, the veteran is not 
entitled to an increased evaluation for his disability of the 
cervical spine pursuant to 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59. 

In short, having considered the applicable law and 
regulations, the Board has concluded that the preponderance 
of the evidence is against the veteran's claim.  Accordingly, 
a compensable disability evaluation for the veteran's 
service-connected cervical spine disability is denied.

4.  Entitlement to a compensable evaluation for tinnitus.

Factual Background

Service connection for tinnitus was initially granted by 
rating action of April 1996, at which time a noncompensable 
evaluation was assigned under diagnostic code 6260, effective 
from September 1, 1995.  The grant was based on a review of 
evidence which included the service medical records and 
findings made upon VA examination conducted in October 1995.  
The service medical records revealed that the veteran was 
seen for complaints of ringing in his ears for 10 days in May 
1995.  Upon VA audiological examination conducted shortly 
after service, the veteran complained of tinnitus since 1990.  
He reported that tinnitus occurred bilaterally and that it 
was periodic, occurring every day.  The April 1996 rating 
action was appealed.

In the substantive appeal filed by the veteran in September 
1996, he indicated that he developed tinnitus gradually due 
to years of exposure to loud noise from high powered 
transmitters, transformers and generators.  

Military medical records dated in 1996 did not include any 
reference to ear problems or tinnitus. 

In a rating action/Supplemental Statement of the Case issued 
in May 1997, the RO denied an increased evaluation for the 
disability of the cervical spine.  

In a rating action/Supplemental Statement of the Case issued 
by the RO in January 1998, the RO did not reconsider the 
claim, explaining that no new evidence pertaining to the 
claim had been submitted.  

Analysis

The rating criteria for hearing loss and ear disorders 
changed effective June 10, 1999. 64 Fed. Reg. 25202-25210 
(May 11, 1999).  Where the law changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version most favorable will 
apply unless Congress provided otherwise or permitted the 
Secretary to provide otherwise and the Secretary did so. 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Accordingly, the Board must consider both the old and new 
rating criteria.  

Under the old criteria, a 10 percent rating required that the 
tinnitus be persistent as a symptom of head injury, 
concussion or acoustic trauma.  38 C.F.R. Part 4, Code 6260 
(1998).  The amended rating criteria, effective as of June 
10, 1999, specifically removed the requirement that tinnitus 
be a symptom of head injury, concussion or acoustic trauma 
and that it be persistent, instead specifying that a 10-
percent evaluation is warranted for recurrent tinnitus.  64 
Fed. Reg. 25206, 25210 (May 11, 1999).

Upon VA audiological examination conducted in 1995, the 
veteran has provided complaints and a medical history of 
recurrent tinnitus since 1990.  He indicated that he 
experienced bilateral, periodic tinnitus every day.  There is 
no evidentiary basis to doubt his reports.  Giving him the 
benefit of the doubt, the Board finds that he has recurrent 
tinnitus which warrants a 10 percent rating under the new 
rating criteria.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 4.7 (1998).  This is the highest rating assignable 
for tinnitus under the rating code.  38 C.F.R. Part 4, Code 
6260 (1998); 64 Fed. Reg. 25202-25210 (May 11, 1999), to be 
codified at 38 C.F.R. Part 4, Code 6260 (1999).  

Since the veteran's tinnitus has remained in an essentially 
unchanged condition since service, the Board believes that 
the 10 percent disability rating may be granted under bother 
the former and current rating criteria.  Accordingly, a 10 
percent rating should be assigned for tinnitus from September 
1, 1995.  See Fenderson v. West, 12 Vet. App. 119 (1999).


5.  Entitlement to an increased evaluation for 
rhinosiniusitus with asthma, currently evaluated as 10 
percent disabling.

Factual Background

Service connection for rhinosinusitis with asthma was 
initially granted by rating action of April 1996, at which 
time a 10 percent evaluation was assigned under diagnostic 
codes 6501-6602, effective from September 1, 1995.  The grant 
was based on a review of evidence which included the service 
medical records and findings made upon VA examination 
conducted in October 1995.  

The service medical records revealed that the veteran was 
treated for allergic rhinitis, asthma and sinusitis 
throughout service.  Upon VA examination conducted shortly 
after service, the veteran complained of symptoms of rhinitis 
throughout the year, worse during the fall season.  Physical 
examination revealed mild congestion of the nasal membrane 
and hypertrophic inferior turbinates.  There was no blockage 
of the nasal passages and no tenderness of the sinuses.  A 
diagnosis of allergic rhinitis with sinusitis and bronchial 
asthma, status post surgery for deviated nasal septum and 
nasal polypectomy and right maxillary sinus debridement 
surgery.  The April 1996 rating action was appealed.

A July 1996 clinical record indicated that the veteran's 
medications included Beconase nasal spray, Azmacort and 
Proventil inhaler.

In the substantive appeal filed by the veteran in September 
1996, he provided a log of his asthma activity reflecting 
that from January 1996 through September 1996 he experienced 
wheezing and difficulty breathing.

A VA examination of the trachea and bronchi was conducted in 
July 1997.  The veteran complained of chronic nasal 
obstruction, difficulty breathing through the nose and 
wheezing.  Physical examination revealed a deviated nasal 
septum with partial obstruction of the left nasal passageway.  
It was noted that the left nostril was 90 percent occluded 
with a 10 percent air passage rate.  The right nasal passage 
was unoccluded.  Turbinates had mild bogginess bilaterally.  
There was no tenderness over the maxillary or frontal 
sinuses.  Pulmonary function testing revealed spirometry 
within normal limits and normal Dsb.  X-ray films of the 
chest showed no active lung field findings.  The examiner's 
impressions were status post rhinoplasty with partial nasal 
obstruction, status post sinusitis without evidence of 
ongoing sinusitis and chronic asthma.  

In October 1997, the veteran provided commentary regarding 
the July 1997 VA examination findings.  He indicated that the 
chronic nasal obstruction was of the right, not left, nasal 
passageway.  He also indicated that he was asked to perform 
the pulmonary functions tests several times until the results 
were normal.  The veteran also stated that he was limited in 
his daily activities, particularly outdoor activities, as a 
result of his condition. 

A VA pulmonary examination was conducted in December 1997.  
The veteran reported that ever since he had undergone 
surgical treatment in 1987 to correct a deviated septum and 
polypectomy was preformed, he had experienced numbness of the 
right side of his face and some mild throbbing pain over this 
area.  He reported that that he was not using Beconase at the 
time of the examination, but that he had used that medication 
occasionally.  The veteran complained of clear phlegm 
draining from both nares and a sensation of his right nare 
restricting air flow and occasionally being completely 
congested.  He reported that he had experienced no sinus 
infections in the past three to four years and had not used 
antibiotics during that time.  

Upon examination, the veteran complained that he wheezed 
daily and coughed every day with clear phlegm.  He stated 
that he used a Proventil inhaler every day and Azmacort as 
needed.  He reported that he could walk about a block before 
becoming short of breath.  Physical examination of the 
sinuses revealed no obvious sinus tenderness.  There was a 
decreased sensation to light touch on the right cheek, and 
normal sensation across the nares.  There was clear discharge 
draining from both anterior chambers.  There was some 
decreased air flow on the right side of the nares with 
membrane thickening.  No obvious lesions were seen.  Physical 
examination of the chest revealed normal respiratory 
excursion and expansion and normal movement of the 
diaphragms.  There were no obvious deformities of the lungs 
noted and they were clear to percussion.  There was a 
slightly increased expiratory to inspiratory ratio with 
wheezes heard on forced expiration bilaterally.  Pulmonary 
function testing revealed spirometry within normal limits and 
normal Dsb.  Assessments of allergic rhinitis and extrinsic 
allergic asthma were made.

In a rating action/Supplemental Statement of the Case issued 
by the RO in January 1998, the RO denied an increased 
evaluation for the rhinosinusitis with asthma.

Relevant law and regulations

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
Congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  With regard to the veteran's 
claim for an increased rating for his respiratory condition, 
during the pendency of this appeal, the VA Schedule of 
Ratings of the respiratory system was amended, effective 
October 7, 1996. 61 Fed. Reg. 46,720 (1996).  Therefore, 
pursuant to the above, the veteran's claim will be evaluated 
under both the new and old law.

Under the rating criteria in effect prior to October 7, 1996, 
diagnostic Code 6501 was utilized for the evaluation of 
rhinitis, atrophic, chronic.  Under that Diagnostic Code, a 
10 percent disability rating was warranted if there was 
definite atrophy of intranasal structure and moderate 
secretion.  A 30 percent rating was warranted if there was 
moderate crusting and ozena, and atrophic changes.

Effective from October 7, 1996 forward, 38 C.F.R. § 4.97 
Diagnostic Code 6522 provides for the evaluation of allergic 
or vasomotor rhinitis.  Under that Diagnostic Code, a 10 
percent rating is assigned consistent with evidence of 
rhinitis without polyps, but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  A 30 percent rating is warranted 
for allergic rhinitis under the "new" Diagnostic Code 6522, 
if polyps are present.

Prior to October 7, 1996, Diagnostic Code 6602, used for the 
evaluation of bronchial asthma, provided that a 10 percent 
evaluation was warranted for mild bronchial asthma manifested 
by paroxysms of asthmatic-type breathing (high- pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  In the 
absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must 
have been of record.  A 30 percent evaluation required 
moderate bronchial asthma manifested by rather frequent 
asthmatic attacks (separated by only 10- to 14-day intervals) 
with moderate dyspnea on exertion between attacks.  A 60 
percent evaluation required severe bronchial asthma 
manifested by frequent attacks (one or more attacks weekly) 
and marked dyspnea on exertion between attacks with only 
temporary relief by medication.  More than light manual labor 
must have been precluded.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (1996).

Effective from October 7, 1996 forward, Diagnostic Code 6602 
provides that a 10 percent evaluation for bronchial asthma is 
warranted when pulmonary function tests show forced 
expiratory volume in one second (FEV-1) of 71- to 80-percent 
predicted; or forced expiratory volume in one second to 
forced vital capacity (FEV-1/FVC) of 71 to 80 percent; or 
intermittent inhalational or oral bronchodilator therapy.  A 
30 percent rating requires FEV-1 of 56- to 70-percent 
predicted; or FEV- 1/FVC of 56 to 70 percent; or daily 
inhalational or oral bronchodilator therapy; or inhalational 
anti-inflammatory medication.  A 60 percent rating requires 
FEV-1 of 40- to 55- percent predicted; or FEV-1/FVC of 40 to 
55 percent; or at least monthly visits to a physician for 
required care of exacerbations; or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.

Analysis

Currently, a 10 percent evaluation is in effect for 
rhinosinusitis with asthma.  

In order to warrant the assignment of a 10 percent evaluation 
under diagnostic code 6501, the evidence would have to show 
definite atrophy of intranasal structure and moderate 
secretion.  The 1995 VA examination report did not show 
evidence of either show definite atrophy of intranasal 
structure and moderate secretion.  Similarly, VA X-ray films 
of the sinuses taken in July 1997 revealed that the sinuses 
were well developed and pneumatized with normal appearance of 
the mucosa and bony walls and there was no evidence of 
atrophy of the intranasal structure.  Upon VA examination 
conducted in December 1997, it was noted that there was clear 
discharge draining from both anterior chambers of the nose; 
however, again there was no evidence of atrophy of the 
intranasal structure.  Accordingly, inasmuch as the evidence 
did not reveal symptomatology which comported with the 
criteria warranting a 10 percent evaluation under Diagnostic 
Code 6501, neither an increased evaluation or a separate 
evaluation is warranted upon application of that code.  

In order to warrant the assignment of a 10 percent evaluation 
under diagnostic code 6522, the evidence would have to show 
rhinitis without polyps, but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  Upon VA examination conducted in 
October 1995, there was no mention of polyps and it was 
reported that there was no blockage of the nasal passages.  
Upon VA examination conducted in July 1997, there was no 
mention of polyps.  The findings did reflects that air 
passage through the left nostril was 90 percent occluded with 
a 10 percent air passage, the right nasal was unoccluded.  
Upon VA examination conducted in December 1997, it was 
reported that there was some decreased air flow on the right 
side of the nares.  Overall, the evidence does not reflect 
that there is greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  
Therefore, neither an increased evaluation or a separate 
evaluation is warranted upon application of Diagnostic Code 
6522.  

Under the provisions of Diagnostic Code 6602 in effect prior 
to October 7, 1996, a 10 percent evaluation was warranted for 
mild bronchial asthma manifested by paroxysms of asthmatic-
type breathing (high-pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  In the absence of clinical findings of 
asthma at the time of examination, a verified history of 
asthmatic attacks must have been of record.  A review of the 
evidence indicates that such symptomatology is currently 
shown.

In order to assign a 30 percent evaluation under the 
provisions of Diagnostic Code 6602 in effect prior to October 
7, 1996, the evidence must show moderate bronchial asthma 
manifested by rather frequent asthmatic attacks (separated by 
only 10- to 14-day intervals) with moderate dyspnea on 
exertion between attacks.  Upon VA examination conducted in 
July 1997, the medical history indicated that the veteran 
experienced wheezing and asthma on a daily basis.  Pulmonary 
function testing performed at that time was normal and chest 
X-ray films showed no evidence of active disease.  Upon VA 
examination conducted in December 1997, the veteran 
complaining of wheezing and coughing every day and reported 
that he used an inhaler every day.  The veteran reported that 
he could walk a block before becoming short of breath.  
Physical examination of the chest revealed normal respiratory 
excursion and expansion and normal movement of the 
diaphragms.  There were no obvious deformities of the lungs 
noted and they were clear to percussion.  There was a 
slightly increased expiratory to inspiratory ratio with 
wheezes heard on forced expiration bilaterally.  Pulmonary 
function testing revealed spirometry within normal limits and 
normal Dsb.  An assessment of extrinsic allergic asthma was 
made.

The evidence does not reflect that the veteran has 
experienced moderate bronchial asthma manifested by rather 
frequent asthmatic attacks (separated by only 10- to 14-day 
intervals) with moderate dyspnea on exertion between attacks.  
According to the veteran's own log of asthma activity, 
although it is clear that he had continuously from January 
1996 to September 1996 experienced wheezing and difficulty 
breathing, the only notation of asthma attacks occurred daily 
from May 11 until the 17.  Further, the objective medical 
evidence did not document rather frequent asthmatic attacks 
(separated by only 10- to 14-day intervals) with moderate 
dyspnea on exertion between attacks.  Accordingly, the 
provisions of the former Diagnostic Code 6602, in effect 
prior to October 7, 1996, do not provide a basis upon which 
an evaluation in excess of 10 percent may be granted.

The Board has also considered the provisions of Diagnostic 
Code 6602 in effect from October 7, 1996 forward.  In this 
case there was no evidence of pertinent objective findings 
meeting or more nearly approximating findings of FEV-1 of 56 
to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent.  
In fact upon pulmonary function testing conducted in July and 
December 1997, spirometry was within normal limits and Dsb 
was normal.  However, as reported by the veteran upon VA 
examination conducted in December 1997, he indicated that he 
used a Proventil inhaler daily and that he took Azmacort as 
needed.  

In this instance, the Board finds Diagnostic Code 6602, as 
currently written, more favorable to the veteran under 
Karnas.  In effect, Diagnostic Code 6602 now provides for 
disjunctive criteria by which to evaluate bronchial asthma.  
As discussed earlier, in pertinent part, Diagnostic Code 6602 
now provides for evaluation based upon medication taken.  See 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1998). It also, 
however, provides for evaluation based upon FEV-1 results, 
frequency and severity of attacks, or frequency of visits to 
a physician.  As applied, then, evidence of any one of these 
criteria is sufficient to warrant the corresponding 
disability rating.  Prior to October 7, 1996, Diagnostic Code 
6602 provided for evaluation based upon a list of conjunctive 
criteria, in effect requiring a greater evidentiary showing 
in order to warrant the corresponding disability rating.

The evidence shows that the veteran uses inhalational 
bronchodilator therapy on a daily basis, warranting the next 
higher evaluation of 30 percent under the revised criteria.  

The evidence does not indicate that the rating criteria for a 
60 percent evaluation are met or that the veteran's 
symptomatology more nearly comports with the assignment of a 
60 percent rating.  Applying the former criteria of 
Diagnostic Code 6602, there is no evidence of record of 
frequent attacks, nor is there any evidence of marked dyspnea 
on exertion between attacks with only temporary relief by 
medication.  The medical evidence makes it clear that such 
symptomatology is not present.  Under the current criteria in 
Diagnostic Code 6602, the pulmonary function testing levels 
are not met or nearly approximated.  Indeed, pulmonary 
function testing recently has been normal.  Monthly visits to 
physicians are not documented in the record and indeed the 
veteran has indicated he see a physician only twice annually.  
Finally, there is no evidence that the veteran has been 
treated with corticosteroids.

The Board will also consider whether a separate disability 
evaluation is warranted in this case.  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  However, pyramiding, that is the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (1996).  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In this case, the veteran's respiratory symptomatology, 
however denominated, in essence involves difficulty 
breathing.  As indicated above, evaluation of such difficulty 
under the schedular criteria may involve different 
mechanisms, such as obstruction of air passages, results of 
pulmonary function testing or modality of treatment.  The 
fact remains, however, that the veteran's respiratory 
disability is essentially one entity and to attempt to 
separate the rhinosinusitis from the asthma would result in 
the pyramiding of duplicative or overlapping symptomatology.  
The evaluation of the same disability under various diagnoses 
is to be avoided.  Accordingly, separate disability ratings 
will be not be assigned for rhinosinusitis and asthma.  
38 C.F.R. § 4.14 (1996); Fanning v. Brown, 4 Vet. App. 225 
(1993). 

Fenderson

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
here, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations must be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  

In this case, as discussed above, the 30 percent disability 
rating granted by the Board is based on the new schedular 
criteria, effective October 7, 1996.  The Court has held that 
in such cases the law and VA regulations do not allow for the 
assignment of the higher disability earlier than the 
effective date of the regulation.  See Rhodan v. West, 12 
Vet. App. 55, 57 (1998) and cases cited therein.

Thus, a 30 percent evaluation is granted under the provisions 
of Diagnostic Code 6602 in effect from October 7, 1996 
forward. 


ORDER

Entitlement to service connection for bilateral pes planus is 
granted.

Entitlement to an increased rating for a disability of the 
lumbar spine, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased rating for a disability of the 
cervical spine, currently evaluated as zero percent 
disabling, is denied.

A 10 percent rating for recurrent bilateral tinnitus is 
granted, effective September 1, 1995, subject to the law and 
regulations governing the payment of monetary awards.

A 30 percent disability rating is granted for rhinosinusitis 
with asthma is granted, effective October 7, 1996, subject to 
the law and regulations governing the payment of monetary 
awards. 




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

